
	
		III
		112th CONGRESS
		2d Session
		S. RES. 359
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2012
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending Alan S. Frumin on his service to
		  the United States Senate.
	
	
		Whereas Alan S. Frumin, a native of New Rochelle, New York
			 and graduate of Colgate University and Georgetown University Law Center, began
			 his long career with the Congress in the House of Representatives precedents
			 writing office in April of 1974;
		Whereas Alan S. Frumin began work with the Secretary of
			 the Senate's Office of the Senate Parliamentarian on January 1, 1977, serving
			 under eight Majority Leaders;
		Whereas Alan S. Frumin served the Senate as its
			 Parliamentarian from 1987 to 1995 and from 2001 to 2012 and has been
			 Parliamentarian Emeritus since 1997;
		Whereas Alan S. Frumin revised the Senate's book on
			 procedure, Riddick's Senate Procedure and is the only sitting
			 Parliamentarian to have published a compilation of the body's work;
		Whereas Alan S. Frumin has shown tremendous dedication to
			 the Senate during his 35 years of service;
		Whereas Alan S. Frumin has earned the respect and
			 affection of the Senators, their staffs and all of his colleagues for his
			 extensive knowledge of all matters relating to the Senate, his fairness and
			 thoughtfulness;
		Whereas Alan S. Frumin now retires from the Senate after
			 35 years to spend more time with his wife, Jill, and his daughter, Allie; Now,
			 therefore, be it
		
	
		That the Senate expresses its
			 appreciation to Alan S. Frumin and commends him for his lengthy, faithful and
			 outstanding service to the Senate.
		That the
			 Secretary of the Senate shall transmit a copy of this resolution to Alan S.
			 Frumin.
		
